EXHIBIT23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Amerilithium Corp. Henderson, NV We hereby consent to the inclusion in this Registration Statement on Form S-1 dated September xx, 2011 of our report dated April 1, 2011 relating to the consolidated financial statements for the years ended December 31, 2010 and 2009 and for the period from February 2, 2004 (inception) through December 31, 2010. We also consent to the reference to our firm under the heading "Experts" appearing therein. /s/ Thomas J. Harris, CPA Thomas J. Harris, CPA Seattle, WA September 1, 2011
